DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-32 and 34-40 are pending in the application. Claim 33 is cancelled.
Priority
	This application claims priority benefit of U.S. Provisional Patent Application 62/774,058, filed November 30, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.
Claim Objections
Claims 4, 5, 8-12 and 14-26 are objected to as dependent upon a rejected base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 35-40 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it 
Regarding claims 35-40, the claims recite administering an effective amount of a compound of the pharmaceutical composition of claim 28 (or ultimately refer to the composition claim 28).  The claims therefore fail to include all the limitations of claim 28, which is drawn to a pharmaceutical composition comprising a compound of claim 1 and a pharmaceutically acceptable excipient.  Therefore, each of these claims, which recites only a compound (not a composition), fails to include all the limitations upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 13, 28-32 and 34-36 are rejected under 35 U.S.C. 102(a)(1) as anticipated by JULIEN (WO 2011/103202 A2; cited by Applicants in the IDS of 03/17/2021).
Regarding claims 1-3, 6, 7 and 13, the reference discloses compounds which are androgen receptor modulators, including compound 92 (p. 89) of the following structural formula: 
    PNG
    media_image1.png
    124
    320
    media_image1.png
    Greyscale
, which is a compound of Formula (I), where Y is N, Z is CH, Q is S, t is 2, R1 is cyano in the first instance and C1 alkyl substituted with halo in the second instance, R2 is H, R3 and R4 are joined together to form a C4 cycloalkyl, R5 is C1 alkyl and R6 is -CH2R7, where R7 is unsubstituted heteroaryl.
Regarding claim 28, the reference (Abstract; [00298], [00300]) teaches pharmaceutical 
Regarding claims 29 and 36, the reference (throughout) teaches extensively regarding methods of treatment of prostate cancer comprising administration of the inventive compounds, including a composition comprising compound 92.
Regarding claim 30, the reference teaches compositions formulated for oral administration, for example at [0081], [0089], [0092], [00100], [00295], [00302], including conventional oral preparations [00306] for advantageous oral administration [00314] for disintegration in gastrointestinal fluid, and finally, at [00480-00483], exemplary oral formulations are disclosed.
Regarding claim 31, the reference clearly envisions human treatment by administration of the inventive agents together with additional therapeutically active agents (see [0083], [0084]), including additional anti-cancer agents (see [0087] and [00350] for examples of agents envisioned for combination therapy).
Regarding claim 32, the inventive compounds are said to be useful for treatment of hormone refractory prostate cancer - see [0006], [0086], [00115].
Regarding claims 34 and 35, the compound is an antagonist of the androgen receptor (AR), including cancer characterized by AR overexpression (see [00113], where AR is a type of nuclear hormone receptor, as described in the reference at, for example, [00282]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over JULIEN (WO 2011/103202 A2; cited by Applicants in the IDS of 03/17/2021) and CRAWFORD (Journal of Urology 2018 200(5):956-966; published 11/01/2018).
Certain teachings of Julien are set forth above.  Julien further teaches (see [00115]) treatment of hormone refractory prostate cancer, and in particular bicalutamide-resistant prostate cancer (PC) with the disclosed anti-cancer agents, including compound 92.  Crawford (Abstract and throughout) reviews AR receptor targeted treatments of prostate cancer using antiandrogens.  Bacalutamide (a second generation antiandrogen - see p. 960-961) was approved to treat PC in 1995, but was found to have significant side effects and, due to a relatively low affinity for AR, left an estimated 5 to 10% of dihydrotestosterone (DHT) free to stimulate AR and prostate cancer growth.  As discussed by Julien, enzalutamide (p. 962) and apalutamide (p. 962-963) were developed as third generation antiandrogens with fivefold to eightfold higher binding affinity for the AR compared with bicalutamide.  However, resistance to both of these eventually develops and, therefore, drugs that target resistance mechanisms such as overexpression of the glucocorticoid receptor are suggested as “likely to yield improved results” (p. 964 col. 1 par. 1).  The ordinary artisan at the time the application was effectively filed would have found it obvious to combine the teachings of Julien, which demonstrates effective treatment of PC with the disclosed closely-structurally-related compounds, including compound 92, which meets the limitations of the instant claims, with the teachings and suggestions of Crawford regarding the potential value of additional agents .
Response to Arguments
Applicant’s arguments, see REMARKS, filed 03/17/2021, with respect to the rejection(s) of claim(s) 29-33 under 35 U.S.C. §112(a) have been fully considered and are persuasive in view of the amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new rejections under 35 U.S.C. §102(a)(1) are made over Julien (WO 2011/103202 A2; cited by Applicants in the IDS of 03/17/2021), under 35 U.S.C. §103 over JULIEN (WO 2011/103202 A2; cited by Applicants in the IDS of 03/17/2021) in view of CRAWFORD (Journal of Urology 2018 200(5):956-966; published 11/01/2018) and of claims 35-40 under 35 U.S.C. §112(d).
Allowable Subject Matter
Claim 27 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JOHN M MAURO/Primary Examiner, Art Unit 1625